


110 HR 7329 IH: To amend the Robert T. Stafford Disaster Relief and

U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7329
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2008
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the
			 Committee on Homeland
			 Security, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to authorize funding for emergency management
		  performance grants to provide for domestic preparedness and collective response
		  to major disasters, and for other purposes.
	
	
		1.Major disaster
			 definition
			(a)Expansion of
			 definition of “Major disaster”Paragraph (2) of section 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122) (relating to the definition of the term major disaster) is
			 amended by inserting “catastrophic incident (as defined in section 501(3) of
			 title 6, United States Code),” after “),”.
			2.Emergency
			 management performance grantsSubtitle B of title VI of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5197 et seq.)
			 is amended by adding at the end the following:
			
				630.Emergency
				management performance grants
					(a)In
				generalThe Administrator of the Federal Emergency Management
				Agency shall establish an emergency management performance grants program (in
				this section referred to as the program) to carry out the
				provisions of this title and section 201 to address domestic preparedness and
				collective response to major disasters.
					(b)Federal
				shareExcept as otherwise specifically provided by this Act, the
				Federal share of the cost of an activity carried out using funds made available
				under the program shall not exceed 50 percent.
					(c)ApportionmentFor
				fiscal year 2009 and each fiscal year thereafter, the Administrator shall
				apportion the amounts appropriated to carry out the program among the States as
				follows:
						(1)Baseline
				amountWith respect to a fiscal year for which amounts have been
				appropriated in accordance with subsection (d), the Administrator shall first
				apportion 0.25 percent of such amounts to each of American Samoa, the
				Commonwealth of the Northern Mariana Islands, Guam, and the Virgin Islands and
				0.75 of such amounts to each of the remaining States.
						(2)RemainderWith
				respect to such fiscal year, the Administrator shall apportion the remainder of
				such amounts in the ratio that the population of each State bears to the
				population of all States.
						(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out the program $535,000,000 for fiscal year 2009, $680,000,000 for fiscal year
				2010, and $815,000,000 for fiscal year 2011. Such sums shall remain available
				until expended.
					(e)Major
				disasterThe term major disaster has the meaning
				given such term in section
				102(2).
					.
		3.Construction of
			 emergency operations centersSection 614 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196c) is amended to
			 read as follows:
			
				614.Construction
				of emergency operations centers
					(a)GrantsThe
				Administrator of the Federal Emergency Management Agency may make grants to
				States under this title for equipping, upgrading, and constructing emergency
				operations centers for domestic preparedness and collective response to a major
				disaster.
					(b)Federal
				shareNotwithstanding any other provision of this title, the
				Federal share of the cost of an activity carried out using amounts from grants
				made under this section shall not exceed 75 percent.
					(c)Major disaster
				definedIn this section the term major disaster has
				the meaning given such term in section
				102(2).
					.
		
